This cause is a matter relating to the practice of law that originated in this court on the filing of a petition for a writ of habeas corpus ad testificandum. Upon consideration thereof,
IT IS ORDERED by the court that the writ of habeas corpus ad testificandum compelling respondent Sheriff Jim Karnes to bring Vicky Stringer and Rodney Stringer to testify as witnesses in the ease of In re Complaint Against Lewis W. Dye, now pending before a panel of the Board of Commissioners on Grievances and Discipline, be, and hereby is, granted.
Cook, J., dissents.
Pfeifek, J., not participating.